DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-18 are pending and rejected.
Information Disclosure Statement
The information disclosure statement filed March 24, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL document entitled “International Search Report & Written Opinion PCT/US17/17445, May 5, 2017” has not been submitted. Examiner notes that the NPL citation contains a typographical error as PCT/US17/17445, properly submitted with IDS dated April 18, 2019, has a date of June 6, 2017 not May 5, 2017 and that PCT/US17/17446 has a date of May 5, 2017, which was properly submitted on March 24, 2020. To practice compact prosecution, Examiner has listed “International Search Report & Written Opinion PCT/US17/17445, May 5, 2017” on the PTO-892 submitted with this action and therefore the reference has been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because:
The drawings do not include the following reference character mentioned in the description:
“bulb 12010” on Para. [0039]
The drawings include the following reference characters not mentioned in the description:
“1125” in Fig. 11A
“1135” in Fig. 11A
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Specification
The disclosure is objected to because of the following informality:
The distal end 125 of the instrument port 101 is erroneously labeled “the distal end 105” in Para. [0034]. Appropriate correction is required.
Claim Objections
Claims 15 & 18 are objected to because of the following informalities:
Regarding Claims 15 & 18, Claims 15 & 18 recite the limitation “the connecting rods” on Line 4 & Line 2, respectively. Examiner kindly requests “the connecting rods” be changed to “the plurality of connecting rods” to be consistent with the previous recitation of the “plurality of connecting rod” in Claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation “extending from a proximal end to a distal end of the bulb [emphasis added]” on Line 7. It is unclear whether this “proximal end” is the same “proximal end” previously recited on Line 6, or a separate, different proximal end. For the purpose of examination, “extending from a proximal end to a distal end of the bulb” is being interpreted as “extending from the proximal end to a distal end of the bulb”.
Regarding Claim 2, Claim 2 recites the limitations “the proximal direction” and “the distal direction” on Lines 4-5. There is insufficient antecedent basis for these limitation in the claim. For the purpose of examination, “the proximal direction” and “the distal direction” are being interpreted as “a proximal direction” and “a distal direction”, respectively.
Additionally, regarding Claim 2, Claim 2 recites the limitation “the first and second spring mechanical forces mechanically pressing the base body against the bulb” on Lines 5-6. It is unclear how the spring forces can press the base body against the bulb when, as previously recited in claim 1, the base body and the bulb do not interface (i.e., the distal end of the base body is disposed at the proximal end of the port body not the proximal end of bulb). For the purpose of examination, “the first and second spring mechanical forces mechanically pressing the base body against the bulb” is being interpreted as “the first and second spring mechanical forces mechanically pressing the port body against the bulb” in light of Paras. [0009] & [0032] of Applicant’s specification.
Regarding Claim 3, Claim 3 recites the limitation “the compression of the spring” on Line 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the compression of the spring” is being interpreted as “a compression of a spring”.
Regarding Claim 4, Claim 4 recites the limitations “the distal direction” and “the first and second spring mechanical forces” on Lines 2-3. There is insufficient antecedent basis for these limitations in the 
Regarding Claim 5, Claim 5 recites the limitations “the proximal direction”, “the magnitude” and “the first and second spring mechanical forces” on Lines 2-3. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the proximal direction”, “the magnitude” and “the first and second spring mechanical force” are being interpreted as “a proximal direction”, “a magnitude” and “a first spring mechanical force and a second spring mechanical force”, respectively.
Regarding Claim 6, Claim 6 recites the limitation “the first and second spring mechanical forces” on Lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the first and second spring mechanical forces” is being interpreted as “a first spring mechanical force and a second spring mechanical force”.
Regarding Claim 8, Claim 8 recites the limitation “the second spring force” on Line 1. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the second spring force” is being interpreted as “a spring mechanical force”.
Regarding Claim 12, the term "generally" is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, “a generally cylindrical shape” is being interpreted as any shape that has a circular cross-section.
Regarding Claim 15, the term "generally" is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised 
Regarding Claims 7, 9-11, 13-14 & 16-18, Claims 7, 9-11, 13-14 & 16-18 are rejected as they depends on claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-6, 12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cornhill et al. (hereinafter "Cornhill") (US 2016/0278626) in view of Eisenkolb et al. (hereinafter "Eisenkolb") (US 2018/0279856) and Ishii et al. (hereinafter "Ishii") (US 2016/0345806).
Regarding Claim 1, Cornhill discloses an instrument port (Fig. 1, an apparatus 5; [0092]) for introducing a surgical instrument into a surgical site inside a body of a patient (Fig. 1, the apparatus 5 inserts an endoscope 10 into a colon of a patient; [0094]), the instrument port comprising:
a port body (Fig. 1, a sleeve 15; [0093]) having a port body interior lumen extending from a proximal end to a distal end of the port body (Fig. 1, the sleeve 15 has a hollow lumen extending from a distal end to a proximal end; [0094]);
a bulb (Fig. 121, a fore balloon 35A; [0232]) disposed at the distal end of the port body (Fig. 121, the fore balloon 35A is docked over the distal end of the sleeve 15; [0232]), the bulb comprising a bulb flange (Fig. 115, a proximal extension 73A; [0232]) at a proximal end of the bulb (Fig. 115, the proximal extension 73A is disposed at a proximal opening 69A of the fore balloon 35A; [0232]), the bulb further comprising a bulb channel extending from the proximal end to a distal end of the bulb (Fig. 115, the fore balloon 35A has a channel extending from the proximal opening 69A to a distal opening 71A; [0232]), the bulb channel aligned with the port body interior lumen to form an instrument channel to receive the instrument (the channel of the fore balloon 35A and the hollow lumen of the sleeve 15 are aligned to form an endoscope channel to receive the endoscope 10; see Fig. 121);
a base body (Fig. 23, a push tube handle 37A; [0129]) disposed at the proximal end of the port body (the push tube handle 37A is disposed at the proximal end of the sleeve 15; see Fig. 24), said base 
a hollow cylindrical body (Figs. 21 & 25, a base 25A with a cylindrical cross-section; [0129]), the hollow cylindrical body having a hollow cylindrical body channel extending from a proximal end to a distal end of the hollow cylindrical body (the base 25A has a channel extending from a proximal end to a distal end; see Fig. 21), the hollow cylindrical body channel aligned with the instrument channel (the endoscope 10 extends through the channel of the base 25A and therefore is aligned with the endoscope channel; see Fig. 21), wherein the distal end of the hollow cylindrical body is mechanically coupled to the proximal end of the base body (a portion of the distal end of the base 25A is coupled to a portion of the proximal end of the push tube handle 37A; see Fig. 24); and
a plurality of connecting rods (Fig. 1, a pair of hollow tubes 30; [0093]) disposed parallel to the port body (Fig. 1, the pair of hollow tubes 30 are parallel to the sleeve 15; [0112]), each connecting rod comprising a distal rod portion (each of the pair of hollow tubes 30 has a distal end; see Fig. 123) that is mechanically coupled to the bulb flange (Fig. 123, the distal ends of the pair of hollow tubes 30 are coupled to the proximal extension 73A by inserts 1130; [0239]), each said connecting rod further comprising a proximal rod portion (each of the pair of hollow tubes 30 has a proximal end; see Fig. 23) that is mechanically coupled to the base body (Fig. 3, the proximal ends of the pair of hollow tubes 30 are mounted to a C-shaped body 220 of the push tube handle 37A; [0129]).
Cornhill fails to explicitly disclose internal threads defined in the proximal portion of the base body; wherein the hollow cylindrical body has external threads that mate with the internal threads of the base body; wherein the distal rod portion is mechanically coupled to a respective distal-facing 
However Eisenkolb teaches an instrument (Fig. 1, an observation instrument 10; [0081]), comprising:
an instrument body (Fig. 1, a lens assembly 50; [0088]);
a bulb (Fig. 1, an end element 46 wherein end element 46 is a crescent-shaped; [0089]) disposed at a distal end of the instrument body (the end element 46 is disposed at a distal end of the lens assembly 50; see Fig. 1);
a base body (Fig. 4, a housing section comprising a proximal inner housing 194 and a distal flange 196; [0110]), wherein internal threads (Fig. 4, a groove 198; [0110]) are defined in a proximal end of the base body (Fig. 4, the groove 198 is defined in the proximal inner housing 194 of the housing section; [0110]); and
a hollow cylindrical body (Fig. 3, a mounting sleeve 104 wherein the mounting sleeve 104 is hollow and substantially cylindrical; [0096]) having external threads (Fig. 3, a lug 124; [0110]) that mate with the internal threads of the base body (Figs. 3 & 4, the lug 124 and the groove 198 mate; [0110]).
The advantage of the threaded interface between the base body and the hollow cylindrical body is to rotationally lock the base body relative to the hollow cylindrical body (Eisenkolb; [0110]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the base body-hollow cylindrical body interface as disclosed by Cornhill, to include the threaded interface taught by Eisenkolb, to rotationally lock the base body relative to the hollow cylindrical body (Eisenkolb; [0110]).
Cornhill, as previously modified by Eisenkolb, fails to explicitly disclose wherein the distal rod portion is mechanically coupled to a respective distal-facing exterior surface of the bulb flange; and 
However Ishii teaches an instrument (Fig. 1, an endoscope 1; [0049]), comprising:
a bulb (Fig. 1, a distal end portion 3; [0049]) comprising a bulb flange (Fig. 3, a distal end coupling surface 28; [0070]);
a base body (Fig. 1, a flexible tube section 5; [0049]); and
a connecting rod (Fig. 2, a bending section 50; [0074]) comprising a distal rod portion (Fig. 2, a distal-end bending die 51; [0074]) that is mechanically coupled to a respective distal-facing exterior surface of the bulb flange (Fig. 14, a distal tongue piece 54 of the distal-end bending die 51 is coupled to a distal-facing locking section 28c of the distal end coupling surface 28; [0074]), and a proximal rod portion (Fig. 2, a proximal-end bending die 53; [0092]) that is mechanically coupled to a respective proximal-facing surface of the base body (Fig. 2, a proximal tongue piece 54 of the proximal-end bending die 53 is coupled to a proximal-facing locking section (not shown) of a proximal end coupling surface (not shown) of the flexible tube section 5; [0096]).
The advantage of the tongue-shaped couplings is to reduce the diameter of the insertable portion of the instrument (Ishii; [0010]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the pair of hollow tubes as disclosed by Cornhill, as previously modified by Eisenkolb, to include the tongue-shaped coupling surfaces taught by Ishii, to reduce the diameter of the insertable portion of the instrument (Ishii; [0010]).
Regarding Claim 2, Cornhill, as previously modified by Eisenkolb and Ishii, discloses the instrument port of Claim 1. Eisenkolb further teaches a spring (Fig. 3, a biasing element 108; [0096]) disposed between a distal end of the hollow cylindrical body and a proximal end of the instrument body (the biasing element 108 is disposed between a driving surface 106 of the mounting sleeve 104 and a 
Regarding Claim 3, Cornhill, as previously modified by Eisenkolb and Ishii, discloses the instrument port of Claim 1. Eisenkolb further teaches wherein a position of the hollow cylindrical body with respect to the base body corresponds to a compression of a spring (Fig. 3, a pressure surface 118 of a retaining piece 112 of the proximal inner housing 194 presses a biasing element 108 against a driving surface 106 of the mounting sleeve 104 and therefore the position between the pressure surface 118 and the driving surface 106 corresponds to a compression of the biasing element 108; [0097]).
Regarding Claim 4, Cornhill, as previously modified by Eisenkolb and Ishii, discloses the instrument port of Claim 3. Eisenkolb further teaches wherein moving the position of the hollow cylindrical body in a distal direction increases a magnitude of a first spring mechanical force and a second spring mechanical force (Fig. 3, the pressure surface 118 of the retaining piece 112 of the proximal inner housing 194 presses the biasing element 108 against the driving surface 106 of the mounting sleeve 104 to generate spring forces in both a proximal direction and a distal direction; [0097]).
Regarding Claim 5, Cornhill, as previously modified by Eisenkolb and Ishii, discloses the instrument port of Claim 3. Eisenkolb further teaches wherein moving the position of the hollow cylindrical body in the proximal direction decreases the magnitude of the first and second spring mechanical forces (Fig. 3, the pressure surface 118 of the retaining piece 112 of the proximal inner 
Regarding Claim 6, Cornhill, as previously modified by Eisenkolb and Ishii, discloses the instrument port of Claim 1. Eisenkolb further teaches wherein a first spring mechanical force and a second spring mechanical force compress the instrument body and the bulb (Fig. 3, a pressure surface 118 of a retaining piece 112 of the proximal inner housing 194 presses a biasing element 108 against a driving surface 106 of the mounting sleeve 104 and therefore presses the support shaft 40 of the lens assembly 50 towards the end element 46; [0098]).
Regarding Claim 12, Cornhill, as previously modified by Eisenkolb and Ishii, discloses the instrument port of Claim 1. Cornhill further discloses wherein the port body has a generally cylindrical shape (the sleeve 15 is substantially cylindrical; see Fig. 1).
Regarding Claim 14, Cornhill, as previously modified by Eisenkolb and Ishii, discloses the instrument port of Claim 1. Cornhill further discloses a housing surrounding the base body and a proximal portion of the port body (Fig. 21, the base 25A has a rigid outer structure which surrounds the push tube handle 37A and a proximal portion of the sleeve 15; [0102]), said housing comprising a grip by which a surgeon is able to hold and manipulate the instrument port from outside the patient's body (Fig. 21, the rigid outer structure of the base 25A is gripped by a physician; [0102]).
Regarding Claim 15, Cornhill, as previously modified by Eisenkolb and Ishii, discloses the instrument port of Claim 1. Eisenkolb further teaches a sleeve (Fig. 1, an instrument shaft 14; [0082]) extending from a housing (Fig. 1, a housing 22; [0083]) to the distal end of the instrument body (the instrument shaft 14 extends from the housing 22 to the distal end of lens assembly 50; see Fig. 1), said sleeve comprising a tube of generally cylindrical shape (Fig. 1, the instrument shaft 14 is cylindrical; [0086]) and being disposed outside and enclosing the instrument body and a plurality of connecting rods 
Regarding Claim 16, Cornhill, as previously modified by Eisenkolb and Ishii, discloses the instrument port of Claim 1. Ishii further teaches wherein the distal rod portion includes a notch (Fig. 2, a distal tongue-like section 54t of the distal tongue piece 54 of the distal-end bending die 51; [0074]) that engages the distal-facing exterior surface of the bulb flange (the distal tongue-like section 54t of the distal tongue piece 54 of the distal-end bending die 51 engages the distal-facing locking section 28c of the distal end coupling surface 28; [0124]).
Regarding Claim 17, Cornhill, as previously modified by Eisenkolb and Ishii, discloses the instrument port of Claim 14. Ishii further teaches wherein the proximal rod portion includes a notch (a proximal tongue-like section 54t of the proximal tongue piece 54 of the proximal-end bending die 53; [0096]) that engages the proximal-facing surface of the base body (the proximal tongue-like section 54t of the proximal tongue piece 54 of the proximal-end bending die 53 engages the proximal-facing locking section (not shown) of a proximal end coupling surface (not shown) of the flexible tube section 5; [0096]).
Regarding Claim 18, Cornhill, as previously modified by Eisenkolb and Ishii, discloses the instrument port of Claim 1. Cornhill, as previously modified by Eisenkolb and Ishii, fails to explicitly disclose wherein the plurality of connecting rods comprise aluminum. Cornhill, however, discloses that the pair of hollow tubes 30 include radiopaque indictors (Cornhill; [0115]).
Therefore it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to form the plurality of connecting rods out of aluminum, a known radiopaque material, for the purpose of providing radiological guidance for the position of pair of hollow tubes with respect to the body lumen (Cornhill; [0115]).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cornhill et al. (hereinafter "Cornhill") (US 2016/0278626) in view of Eisenkolb et al. (hereinafter "Eisenkolb") (US 2018/0279856) and Ishii et al. (hereinafter "Ishii") (US 2016/0345806) as applied to Claim 1 above, and further in view of Kanzaki et al. (hereinafter "Kanzaki") (US 2010/0188493).
Regarding Claim 7, Cornhill, as previously modified by Eisenkolb and Ishii, discloses the instrument port of Claim 1. Cornhill, as previously modified by Eisenkolb and Ishii, fails to explicitly disclose a compressible gasket disposed between the proximal end of the bulb and the distal end of the port body.
However Kanzaki teaches an instrument (Fig. 1, an endoscope 1; [0045]), comprising:
an instrument body (Fig. 1, a insertion portion 3; [0045[);
a bulb (Fig. 1, a distal end adapter 10; [0045]) disposed at a distal end of the instrument body (Fig. 1, a distal end portion 3a of the insertion portion 3; [0045]); and
a compressible gasket (Fig. 19, an o ring 29; [0056]) disposed between a proximal end of the bulb and the distal end of the instrument body (Fig. 19, the o ring 29 is disposed between an adapter main body 11 of the distal end adapter 10 and the distal end portion 3a of the insertion portion 3; [0056] & [0136]).
The advantage of the o ring is to properly seat the bulb on the port body (Kanzaki; [0051]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the bulb-port body interface as disclosed by Cornhill, as previously modified by Eisenkolb and Ishii, to include the o ring taught by Kanzaki, to properly seat the bulb on the port body (Kanzaki; [0051]).
Regarding Claim 8, Cornhill, as previously modified by Eisenkolb, Ishii and Kanzaki, discloses the instrument port of Claim 7. Kanzaki further teaches wherein a spring mechanical force pushes the distal end of the instrument body against the compressible gasket and the bulb to form a fluid-tight seal (Fig. 
Regarding Claim 9, Cornhill, as previously modified by Eisenkolb, Ishii and Kanzaki, discloses the instrument port of Claim 7. Kanzaki further teaches (the o ring 29 is hollow and therefore defines a hole; see Fig. 19), the gasket hole aligned with a bulb channel and an instrument body interior lumen (the o ring 29 is aligned with a positioning hole 11d of the distal end adapter 10 and a lumen of the insertion portion 3 in which an image pickup apparatus 36 is disposed; see Fig. 19).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cornhill et al. (hereinafter "Cornhill") (US 2016/0278626) in view of Eisenkolb et al. (hereinafter "Eisenkolb") (US 2018/0279856) and Ishii et al. (hereinafter "Ishii") (US 2016/0345806) as applied to Claim 1 above, and further in view of Robertson (US 2010/0286475).
Regarding Claim 10, Cornhill, as previously modified by Eisenkolb and Ishii, discloses the instrument port of Claim 1. Cornhill further discloses an imaging system (Fig. 1, an endoscope 10; [0092]). Cornhill, as previously modified by Eisenkolb and Ishii, fails to explicitly disclose wherein said bulb comprises the imaging system, said imaging system comprising an illumination source and a camera, said camera configured to capture images of the surgical site.
However Robertson teaches an instrument (Fig. 2, an endoscope 120; [0054]), comprising:
an instrument body (Fig. 2, an elongate member 122; [0054]) having an instrument body interior lumen (Fig. 2, a lumen 144; [0054]);
a bulb (Fig. 2, a distal endoscope tip 130; [0054]) disposed at a distal end of the instrument body (Fig. 2, the distal endoscope tip 130 is disposed at a distal end of the elongate member 122; [0054]); and
wherein said bulb comprises an imaging system (Fig. 2, an optical system comprising an image detector 136 and an illumination optical fiber 148; [0056]), said imaging system comprising an illumination source (Fig. 2, an illumination optical fiber 148; [0056]) and a camera (Fig. 2, an image 
The advantage of the imaging system disposed in the bulb is to prevent the imaging system from being dislodged during use (Robertson; [0034]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the imaging system as disclosed by Cornhill, as previously modified by Eisenkolb and Ishii, to place the imaging system in the bulb as taught by Robertson, to prevent the imaging system from being dislodged during use (Robertson; [0034]).
Regarding Claim 11, Cornhill, as previously modified by Eisenkolb, Ishii and Robertson, discloses the instrument port of Claim 10. Robertson further teaches wherein said instrument body comprises a second interior lumen (Fig. 2, a second lumen 142; [0054]), said second interior lumen comprising electrical conduits (Fig. 2, a cable 166; [0056]) that are electrically connected to the imaging system (Fig. 2, the cable 166 are electronically connected to the image detector 136 of the optical system; [0058]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cornhill et al. (hereinafter "Cornhill") (US 2016/0278626) in view of Eisenkolb et al. (hereinafter "Eisenkolb") (US 2018/0279856) and Ishii et al. (hereinafter "Ishii") (US 2016/0345806) as applied to Claim 1 above, and further in view of Holcomb et al. (hereinafter "Holcomb") (US 2012/0193394).
Regarding Claim 13, Cornhill, as previously modified by Eisenkolb and Ishii, discloses the instrument port of Claim 1. Cornhill, as previously modified by Eisenkolb and Ishii, fails to explicitly disclose wherein the hollow cylindrical body comprises, on the proximal end thereof, one or more pairs of raised surfaces disposed on opposing sides of the hollow cylindrical body channel, said raised surfaces configured to allow the hollow cylindrical body to be rotated about a longitudinal axis that passes through said hollow cylindrical body channel.
However Holcomb teaches an instrument (Fig. 1, a stapler 10; [0050]), comprising:

The advantage of the grooves of the hollow cylindrical body is to lock the hollow cylindrical body relative to the instrument (Holcomb; [0066]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the hollow cylindrical body as disclosed by Cornhill, as previously modified by Eisenkolb and Ishii, to include the grooves of the hollow cylindrical body taught by Holcomb, to lock the hollow cylindrical body relative to the instrument (Holcomb; [0066]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edidin et al. (US 2012/0100729) teaches an imaging system with a quick connect coupling interface.
D’Arcangelo (US 2010/0038403) teaches a surgical instrument comprising an actuating movement transmitting device.
Belson (US 2008/0154288) teaches an apparatus and method for endoscopic colectomy.
Ueno et al. (US 2008/0119695) teaches an endoscope with a separable section reversibly coupled by fasteners.
Adams et al. (US 2006/0191975) teaches a device and method for full thickness resectioning of an organ.
Harhen (U.S. 5,876,329) teaches an endoscope with a sheath retaining device.
Inoue (U.S. 5,261,391) teaches a threaded flexible guide tube for an endoscope.
Boebel (U.S. 4,503,843) teaches a hysteroscope with telescoping sections.
Willinsky (U.S. 2,487,502) teaches an instrument for electrosurgical resection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795